Exhibit 10.04

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into effective January 1, 2009, by and between CAPE
FEAR BANK, a North Carolina banking corporation (hereinafter referred to as the
“Bank”) and R. JAMES MacLAREN of Wilmington, North Carolina (hereinafter
referred to as the “Officer”).

WHEREAS, the Bank and Officer wish to set forth in writing the terms and
conditions of Officer’s employment with the Bank.

NOW, THEREFORE, for and in consideration of their mutual promises, covenants and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which hereby is acknowledged, the Bank and the
Officer agree as follows:

1. Employment. The Bank agrees to employ Officer and Officer agrees to
employment by the Bank, upon the terms and conditions stated herein, as a Sr.
VP & Chief Credit Officer. The Officer shall perform such duties and render such
administrative and management services as shall, from time to time, be assigned
to Officer by either the President of the Bank (the “President”) or the Board of
Directors of the Bank (the “Board”). Further, the Officer shall promote the
business of the Bank generally. Upon the request of the Board, the Officer shall
disclose all business activities or commercial pursuits in which Officer is
engaged other than Bank duties. Both the Bank and Officer acknowledge that the
Officer’s employment is “at will,” and may be terminated by either party at any
time, with or without cause, by giving notice to the other party as set forth in
Paragraph 8, below.

2. Consideration. In consideration for the covenants and promises made by
Officer herein, including without limitation, the covenant contained in
Paragraph 6, the receipt and sufficiency of which Officer hereby acknowledges,
the Officer shall receive the consideration listed in Paragraph 3. The Officer
acknowledges that but for his/her execution of this Agreement, he would not be
entitled to and would not receive this consideration as stated.

3. Compensation. The Bank shall pay the Officer during the term of this
Agreement, as compensation for all services rendered by the Officer to the Bank,
a base salary at the rate of $155,000 per annum, subject to salary increases and
bonuses. Officer’s salary shall be payable in accordance with Bank’s normal
payroll cycle. Any payments made under this Agreement (including any payments
under Paragraph 8) shall be subject to such deductions and withholdings as are
required by law or regulation or as may be agreed to by the Bank and the Officer
in accordance with applicable law. If Officer’s employment pursuant to this
Agreement commences or terminates within a payment period, the salary payable to
Officer by the Bank shall be prorated on a daily basis and Officer shall receive
the prorated amount of such salary for the actual number of days in the payment
period that Officer was employed by the Bank. Employee shall be entitled to no
further compensation in the form of salary after the effective date of any
termination or resignation of employment, except as provided in Paragraphs 8,
below.

 

1



--------------------------------------------------------------------------------

4. Bonuses. The Officer shall be entitled to such discretionary bonuses as may
be authorized, declared and paid by the Board, in their sole discretion, from
time to time.

5. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.
Officer shall be entitled to participate in any employee benefits plan or plans
that the Bank, in its sole discretion, may make available to its employees from
time to time, in accordance with the provisions thereof.

6. Confidentiality.

a. Officer recognizes and agrees that by virtue of his/her employment by the
Bank, Officer enjoys a position of special trust and confidence with the Bank
and is a fiduciary of the Bank. Further, by virtue of his/her employment,
Officer has learned and will continue to learn and be instrumental in the
further development of the various business policies, marketing plans, marketing
strategies, business plans, growth strategies, pricing strategies, and business
procedures of the Bank. Officer has acquired and will continue to acquire
specific and detailed knowledge concerning the identity of customers of the Bank
and the special needs of the customers of the Bank. Additionally, Officer has
learned and will continue to learn about the Bank, its business, investors,
plans, goals, procedures, finances, products, customers, and intellectual
property. Officer and the Bank agree that if, either during his/her employment
with the Bank or after cessation of his/her employment with the Bank, Officer
discloses or uses or attempts to disclose or use any confidential information
belonging to the Bank, such disclosure or use would be unfair and detrimental to
the Bank and would result in irreparable damage to the Bank.

b. Officer agrees and covenants that during his employment with the Bank and
after termination of his/her employment, for any reason, Officer will not,
either for himself/herself or on behalf of any other person or entity, use,
disseminate or disclose, other than to an employee of the Bank with a “need to
know,” any confidential information or trade secrets of the Bank or any of its
parents, affiliates or subsidiaries that were made known to Officer by the Bank,
its officers or employees, or were learned by Officer while in the employ of the
Bank, without the prior written consent of the Bank. Officer further agrees that
upon termination of his/her employment with the Bank for any reason, he/she will
promptly return to the Bank any and all documents, records, figures,
calculations, letters, papers, drawings, computer disks, brochures, pictures,
video tapes, and other data compilations containing information of the Bank or
any of its parents, affiliates or subsidiaries of any type or description
(including all copies thereof) which are then under Officer’s control or in
Officer’s possession. It is understood that the terms, “trade secrets” and
“confidential information,” as used in this Agreement, are deemed to include,
but are not limited to, the following: lists of the customers, depositors,
employees, and/or operations of the Bank or any of its parents, affiliates or
subsidiaries; manuals and/or other documentation or information pertaining to
the operation of the business of the Bank or any of its parents, affiliates or
subsidiaries; information concerning the marketing plans, finances, and/or rates
of return of the Bank or any of its parents, affiliates, subsidiaries;
confidential reports and communications; computer software programs;
intellectual property of whatever description (including without limitation
inventions, processes, plans, concepts or ideas); any other information which
gives to the Bank or any of its parents, affiliates or subsidiaries the
opportunity to obtain an advantage over its competitors who do not have access

 

2



--------------------------------------------------------------------------------

to such information; and/or any information from or concerning the customers or
clients of the Bank or any of its parents, affiliates or subsidiaries. It is
understood that the terms “confidential information” and “trade secrets,” as
used in this Agreement, do not include knowledge, skills or information that is
common to the trade or profession of Officer, or commonly known to the public.

c. The Officer agrees that the obligations, duties and covenants contained
herein, shall survive the termination or resignation of Officer’s employment
with the Bank, for whatever reason, and shall be enforceable in accordance with
their terms notwithstanding any termination of this Agreement or any breach of
this Agreement by the Bank.

d. The Officer acknowledges that any breach of the provisions of this paragraph
will cause immediate and irreparable damage to the Bank and that such damages
will be exceedingly difficult to measure in full. Therefore, the Officer
acknowledges that payment of money damages to the Bank in an action at law for
breach of this Agreement would not adequately compensate the Bank for the
damages it suffered. The Officer and the Bank therefore agree that this
Agreement may be enforced by means of a temporary restraining order and
preliminary injunction, and that all other available remedies at law or in
equity including, but not limited to, money damages, may be pursued for breach
of this Agreement.

7. Standards. The Officer shall perform his/her duties and responsibilities
under this Agreement in accordance with such reasonable standards as may be
established from time to time by the President or the Board, in their sole
discretion. The Bank will provide the Officer with the working facilities and
staff customary for similar executives and reasonably necessary for the Officer
to perform his/her duties.

8. Termination and Severance Pay. Both the Bank and Officer acknowledge that the
Officer’s employment is “at will,” and may be terminated by either party at any
time, with or without Cause, by giving notice to the other party as set forth
below. Upon termination of Officer’s employment with Bank, Officer will be
entitled to severance pay as set forth below.

a. The Officer’s employment under this Agreement shall be terminated upon the
death of the Officer during the term of this Agreement, in which event, the
Officer’s estate shall be entitled to receive the compensation due the Officer
through the last day of the calendar month in which the Officer’s death shall
have occurred and for a period of one (1) month thereafter.

b. The Officer’s employment under this Agreement may be terminated at any time
by the Officer upon sixty (60) days prior written notice to the President. Upon
such termination, the Officer shall be entitled to receive compensation through
the effective date of such termination. Upon receipt of such a notice from the
Officer, the Bank shall have the option, in its sole discretion, of accepting
Officer’s resignation effective immediately and paying the Officer’s for the
60-day notice period, either in the form of salary continuation or in a lump sum
payment.

 

3



--------------------------------------------------------------------------------

c. The Bank may terminate the Officer’s employment at any time upon sixty
(60) days prior written notice. Upon such termination, the Officer shall be
entitled to receive compensation through the effective date of such termination,
unless the termination is as a result of a “change of control”, in which event,
the Officer shall be entitled to receive Officer’s monthly base salary for a
period of 24 months and the Bank will continue to pay its portion of the cost of
Officer’s medical insurance coverage for a period of 12 months provided that the
Officer elects COBRA continuation coverage within the time allowed by law and
provided that the Officer continues to pay Officer’s portion of the cost of
his/her medical coverage on a timely basis. For purposes of this Paragraph 8(c),
the Officer’s employment with the Bank shall be deemed to have been terminated
by the Bank as a result of a “change in control” if (i) the Bank experiences a
“change of control,” meaning the Bank is acquired by another bank or other
entity, whether as the result of an asset purchase or stock sale, and the Bank
is not the surviving entity or the Bank merges with another bank or entity and
the Bank is not the surviving entity; and (ii) as a result of this “change of
control” the surviving entity proposes to (A) demote Officer to a position with
lesser duties, responsibilities or status; or (B) reduce Officer’s annual salary
below the annual amount in effect as of the effective date of the “change in
control;” or (C) transfer the Officer to a location, which is an unreasonable
distance from his/her current principal work location without the Officer’s
express written consent.

d. The Bank may terminate the Officer’s employment at any time for Cause upon
providing Officer with written notice specifying the grounds for termination for
Cause and, upon termination for Cause, the Officer shall have no right to
receive compensation or other benefits for any period after termination for
Cause. Grounds for a termination for Cause shall include, but shall not be
limited to, the following:

i. Personal dishonesty or moral turpitude on the part of the Officer;

ii. The Officer’s gross incompetence, willful misconduct or major failure to
perform his/her duties to the Bank;

iii. The breach by the Officer of any fiduciary (and subsequent conviction) duty
owed to the Bank;

iv. The violation of any law, rule or regulation which involves moral turpitude,
dishonesty, violence, or drugs or any other law, rule or regulation the
violation of which by the Officer would tend to discredit the Bank or be
detrimental to the reputation, character or standing of the Bank;

v. A material breach by Officer of any provision of this Agreement;

vi. A material violation by the Officer of any policy of the Bank;

vii. Conduct on the part of Officer which is unprofessional, unethical or
fraudulent or which discredits the Bank or is detrimental to the reputation,
character or standing of the Bank; or

viii. Officer’s insubordination;

 

4



--------------------------------------------------------------------------------

e. Subject to the Bank’s obligations and the Officer’s rights under
(i) applicable law including, without limitation, Title I of the Americans with
Disabilities Act, §504 of the Rehabilitation Act, the Family and Medical Leave
Act, and the North Carolina Workers’ Compensation Act; and to (ii) the vacation
leave, disability leave, sick leave and any other leave policies of the Bank,
the Officer’s employment under this Agreement shall terminate in the event the
Officer becomes disabled during the term of this Agreement and is unable to
perform the essential functions of the Officer’s job with the Bank, with or
without reasonable accommodation. The determination as to whether a disability
exists shall be made by a duly qualified and licensed physician mutually agreed
upon by the Officer and the Bank. Upon termination based on Officer’s inability
to perform the essential functions of the Officer’s job with the Bank, with or
without reasonable accommodation, the Officer shall have no right to receive
additional compensation or other benefits for any period after termination
except as may be provided through vacation leave, disability leave, sick leave
and any other leave policies of the Bank.

f. The Bank’s obligations under this Paragraph 8, if any, shall survive the
termination of Officer’s employment with the Bank, for whatever reason.

9. Dispute Resolution/Arbitration. Except as provided in this Agreement, the
Parties agree that any dispute, controversy or claim of any nature whatsoever
arising out of or relating to Officer’s employment with the Bank and/or
termination of employment with the Bank shall be resolved exclusively by final
and binding arbitration before a single neutral Arbitrator. By way of example
only, such claims include claims under federal, state, and local statutory or
common law, such as claims for breach of contract, wrongful discharge, negligent
retention, libel, slander, emotional distress and/or claims under Title VII of
the Civil Rights Act of 1964 (which prohibits discrimination on the basis of
race, color, religion, sex and/or national origin), as amended, the Civil Rights
Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment Act, the
Americans with Disabilities Act (which prohibits discrimination because of a
disability), the Fair Labor Standards Act, the Employment Retirement Income
Security Act, as well as any state or local employment discrimination laws. The
Parties agree and understand that they choose arbitration instead of litigation
to resolve disputes. The Parties understand that they have a right or
opportunity to litigate disputes through a court, but they prefer to resolve
their disputes through arbitration. Nothing in this arbitration provision
amounts to a waiver of the Bank’s right to seek injunctive relief or other
relief necessary, including money damages, to protect the Bank from harm as a
result of the actions of Officer during employment, at or after termination of
employment with the Bank, which may be brought in any state or federal court of
competent jurisdiction. This includes, without limitation, the Bank’s right to
seek injunctive relief to enforce the confidentiality agreement contained in
Paragraph 6 herein.

An arbitration conducted under the terms of this arbitration provision shall be
conducted and ruled upon by a single neutral Arbitrator, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (the “Rules”). A copy of the most recent version of the
Rules, as amended from time to time by the American Arbitration Association, is
available from the Bank for review upon request. An arbitration held under this
Dispute Resolution Policy shall be held in Wilmington, North Carolina. An
arbitration under this arbitration provision shall be governed by the Rules, as
amended, which are in effect at the time a demand for arbitration is made. The
Arbitrator’s decision, including the

 

5



--------------------------------------------------------------------------------

amount of any award, shall be final and binding upon the parties and shall not
be subject to appeal. Together with the decision, the Arbitrator shall provide a
written explanation of the decision and of any award. A judgment upon an award
made by the Arbitrator may be entered in any state or federal court having
competent jurisdiction. The Arbitrator shall be bound to enforce any applicable
statute of limitations. All remedies available to the Officer or the Bank in a
court of law shall be available through arbitration. The costs of the
arbitration (filing fee, administrative fee, if any, and the Arbitrator’s fee)
shall be paid as follows: one-half by the Bank and one-half by the Officer.
However, the Officer and the Bank will each pay his or its own attorney’s fees
incurred in prosecuting or defending the arbitration. Nothing in this
arbitration provision shall prevent the Arbitrator from awarding the costs of
the arbitration and/or attorney’s fees to a prevailing party as allowed by law
or by the Rules.

10. Successors and Assigns.

a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, purchase or otherwise, all or substantially
all of the assets of the Bank.

b. Since the Bank is contracting for the unique and personal skills of the
Officer, the Officer shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

11. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Officer and on behalf of the Bank by such
officer as may be specifically designated by the Directors. No waiver by either
party hereto, at any time, of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No amendment or
addition to this Agreement shall be binding unless in writing and signed by both
parties, except as herein otherwise provided.

12. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
North Carolina, except to the extent that federal law shall be deemed to apply.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14 Entire Agreement. This Agreement constitutes and embodies the entire
understanding and agreement of the parties hereto and, except as otherwise
provided hereunder or in the Incentive Stock Option Agreement between the
parties dated as of the same date, there are no other agreements or
understandings, written or oral, in effect between the parties hereto relating
to the matters addressed herein.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove written.

 

OFFICER:

/s/ R. James MacLaren

  [SEAL] R. James MacLaren BANK: CAPE FEAR BANK By:  

/s/ Ralph N. Strayhorn

Name & Title:   Ralph N. Strayhorn   President and CEO ATTEST:

/s/ Michelle L. Southerland

Corporate Secretary

 

7